Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE


This Settlement Agreement and Release (“Agreement”) is made as of September 29,
2014 (“the Effective Date”) between Pacific Coast Marine Windshields Limited
(“Pacific Coast”) and Darren Bach (“Bach,” collectively with Pacific Coast,
“Plaintiff”) and Malibu Boats, Inc., Marine Hardware, Inc., Tressmark, Inc.
d/b/a/ Liquid Sports Marine, MH Window, LLC, and John F. Pugh (collectively,
“Defendants”). As used herein, “Party” refers to any of the above-named
companies or individuals, and “Parties” refers to all of the above-named
companies and individuals collectively.


WHEREAS Pacific Coast is a Canadian corporation and Bach is a Canadian citizen
who owns and controls Pacific Coast.


WHEREAS Malibu Boats, Inc. is a Delaware corporation.


WHEREAS Tressmark, Inc. is a Florida corporation.


WHEREAS MH Window, LLC is a Washington limited liability company and Marine
Hardware, Inc. is a Washington corporation. Marine Hardware, Inc. and MH Window,
LLC, in-part, are owned by John Pugh, a U.S. citizen.


WHEREAS Plaintiff and Defendants are parties in consolidated Case Nos.
6:12-cv-00033-JA DAB and 6:10-cv-01285 JA DAB, which are pending in the United
States District Court, Middle District of Florida (the “Action”).


WHEREAS the Parties desire to settle the Action, to avoid other disputes that
may arise after the Effective Date, and to enter into this Agreement providing
for a full, final, complete, and global settlement of the subject matter of the
Action and for certain releases and covenants, all on the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the above premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows.


1.0
PAYMENT AND DISMISSAL

1.1    Malibu Boats, Inc. will pay Plaintiff the total amount of $20,000,000.00
(twenty million and no/100 U.S. dollars) on or before October 6, 2014. Payment
shall be made by electronic transfer of funds as follows:
Union Bank - IOLTA
1201 Third Avenue, Suite 900
Seattle, WA 98101
ABA Routing No. 122000496
Credit: Rohde & Van Kampen Trust


1.2    All of the covenants, releases, licenses and obligations of any kind of
Pacific Coast under this Agreement are conditional upon the receipt of payment
from Defendants as set forth in Section 1.1. If payment is not received as
provided in Section 1.1, Pacific Coast may apply to the District Court for the
Middle District of Florida for reinstatement of the Action or, at its option or
if the district court denies a motion to reinstate the Action, may commence an
arbitration to enforce this Agreement.
1.3    The payment shall be the total compensation paid to Plaintiff in
consideration for the rights granted in this Agreement and the covenants made in
this Agreement, and no additional payment will be made to Plaintiff or any other
party by Defendants.
1.4    Plaintiff shall protect, defend, and indemnify Defendants against any and
all liens, subrogation claims, and/or other rights that may be asserted by any
person against the payment.
1.5    Plaintiff shall be responsible for any duties, taxes, and levies to which
Plaintiff is subject as a result of any payment hereunder.
1.6    Within two (2) business days of receipt by Plaintiff of the payment
provided in Section 1.1 above, the Parties shall e-file a Notice of Dismissal
with Prejudice pursuant to Fed. R. Civ. P. 41(a), dismissing the Action in its
entirety, in the form attached hereto as Exhibit A or in such other mutually
agreed-upon form that is required for approval by the Court to effectuate the
dismissal.
2.0
LICENSE

2.1    “Licensed Patents” means (i) all patents and patent applications (along
with patents issuing thereon) in all jurisdictions worldwide that claim priority
to the application that issued as U.S. Patent Number D555,070, (ii) any
divisionals, continuations, continuations-in-part, renewals, reissues,
reexaminations, foreign counterparts, parents or extensions of any patent or
application included in part (i) of this definition, and (iii) any patent or
patent application whose priority is based upon or in common with such patents
and patent applications included in part (i) or (ii) of this definition.
2.2    “Affiliate” means, with respect to a person, corporation or other entity,
any other person, corporation or entity that directly or indirectly controls, is
controlled by, or is under common control with such corporation or entity. For
purposes of this definition, “control” means the ownership, directly or
indirectly, of more than 50% of the equity capital and 50% or more of the rights
entitling the holders to elect or appoint directors or persons performing
similar functions who have a majority vote. A person, corporation, or other
entity shall be an Affiliate only so long as the required control exists.
2.3    Plaintiff hereby grants to Defendants a worldwide, irrevocable,
non-exclusive, royalty-free, and fully-paid up license under the Licensed
Patents to make, have made, use, sell, offer for sale, import, and otherwise
transfer any and all products and services. Plaintiff further

Page 1



--------------------------------------------------------------------------------

Exhibit 10.1

hereby grants to Defendants’ and their Affiliates’ customers, licensees,
distributors, suppliers, resellers, OEMs agents, employees, officers, directors,
representatives, agents, attorneys, and shareholders a worldwide, irrevocable,
non-exclusive, royalty-free, and fully-paid up license under the Licensed
Patents to make, have made, use, sell, offer for sale, import, and otherwise
transfer Defendants’ products and services. The license described in this
paragraph will remain in effect until the expiration of the last-to-expire
Licensed Patent. The license described in this paragraph will be sublicenseable
by Defendants to Defendants’ Affiliates. The foregoing license to Defendants
will be transferrable and assignable to an acquiring party in connection with a
merger, acquisition, or sale of all or substantially all of Defendants’ or their
Affiliates’ assets. The foregoing license to Defendants will be sublicenseable,
or at Defendants’ election, transferrable and assignable upon thirty (30) days’
notice, without Plaintiff’s consent, to any party to which Defendants or its
Affiliates transfers a line of products or services practicing the inventions
claimed by the Licensed Patents and provided that the products or services have
been marked in compliance with Section 2.4 of this Agreement.
2.4    Each licensee and any sub-licensee shall mark all products sold in the
future that were accused in the Action of infringing U.S. Patent D555,070 and
products identified in the process described in Section 3.3 as practicing U.S.
Patent D555,070 in a manner consistent with their current patent marking
practices for their own products, provided appropriate notice is given under the
relevant statutes. Where marking is required by the preceding sentence of this
Section 2.4 but the product cannot be physically marked, the patent notice shall
be placed on associated tags, labels, packaging, or accompanying documentation
either electronic or paper as appropriate. The obligations required of the
licensee and sublicensee in this Section 2.4 shall be satisfied by including a
notice, as may be updated from time to time, of the form: “Covered by U.S.
Patent D 555,070 with other applications and corresponding foreign applications
pending.”
2.5    Defendant Malibu hereby grants to Plaintiff a worldwide, irrevocable,
non-exclusive, royalty-free, and fully-paid up license under U.S. Pat. No.
6,647,915 (the ‘915 Patent) to make, have made, use, sell, offer for sale,
import, and otherwise transfer any and all products and services. Malibu further
hereby grants to Plaintiff and its customers, licensees, distributors,
suppliers, resellers, OEMs agents, employees, officers, directors,
representatives, agents, attorneys, and shareholders a worldwide, irrevocable,
non-exclusive, royalty-free, and fully-paid up license under the ‘915 Patent to
make, have made, use, sell, offer for sale, import, and otherwise transfer
Plaintiff’s products and services. The license described in this paragraph will
be sublicenseable by Plaintiff to Plaintiff’s Affiliates. The foregoing license
to Plaintiff will be transferrable and assignable to an acquiring party in
connection with a merger, acquisition, or sale of all or substantially all of
Plaintiff’s its Affiliates’ assets. The foregoing license to will be
sublicenseable, or at Plaintiff’s election, transferrable and assignable upon
thirty (30) days’ notice, without Malibu’s consent, to any party to which
Plaintiff or its Affiliates transfers a line of products or services practicing
the inventions claimed by the ‘915 Patent and provided that the products or
services have been marked in compliance with Section 2.6 of this Agreement.
2.6    Each licensee and any sub-licensee shall mark all products sold in the
future that were accused in the Action of infringing U.S. Patent 6,647,915 and
products identified in the process described in Section 3.3 as practicing U.S.
Patent 6,647,915 in a manner consistent with their current

Page 2



--------------------------------------------------------------------------------

Exhibit 10.1

patent marking practices for their own products, provided appropriate notice is
given under the relevant statutes. Where marking is required by the preceding
sentence of this Section 2.6 but the product cannot be physically marked, the
patent notice shall be placed on associated tags, labels, packaging, or
accompanying documentation either electronic or paper as appropriate. The
obligations required of the licensee and sublicensee in this Section 2.6 shall
be satisfied by including a notice, as may be updated from time to time, of the
form: “Covered by U.S. Patent 6,647,915.”    
3.0
COVENANTS

3.1    “IP Claim” means any claim of infringement or misappropriation of
intellectual property, including without limitation any claim relating to any
patent, trade secret, copyright, trademark or service mark, invention, work of
authorship, or any similar right.
3.2    Plaintiff shall not, directly or indirectly, for its own account or via
any of its Affiliates, assert against Defendants, or Defendants’ customers,
licensees, distributors, suppliers, resellers, OEMs agents, employees, officers,
directors, representatives, agents, attorneys, or shareholders any IP Claim
related to intellectual property that has been created, conceived, or reduced to
practice on or before the Effective Date of this Agreement.
3.3    Either Defendants or Plaintiff (“Disclosing Party”) may, but will not be
obligated to, submit designs to the other party (“Reviewing Party”) for review.
Submissions shall be made to the addresses in Section 8.0 of this Agreement.
Such designs and the information contained therein will be the confidential
information of Disclosing Party (except to the extent they have been made
generally publicly available without a duty of confidentiality by the Disclosing
Party), and subject to the following: Reviewing Party shall not disclose such
confidential information to any third party without the prior written consent of
the Disclosing Party (other than legal advisors acting under a duty of
confidentiality and assisting in such review), and Reviewing Party shall not use
such confidential information for any purpose other than conducting the review
required in this section. The Reviewing Party shall respond in writing, no later
than 30 calendar days after delivery of a design, in good faith, either (a) that
the Reviewing Party considers the submitted design to infringe Reviewing Party’s
intellectual property rights, including a description in reasonable detail of
its basis for such conclusion, or (b) that the Reviewing Party does not consider
the submitted design to infringe Reviewing Party’s intellectual property rights,
in which case the Reviewing Party will be irrevocably estopped from asserting
any claim against Defendants for use of such design or the making, having made,
offering for sale, selling, or importing products embodying such design.
Reviewing Party’s failure to respond no later than 30 calendar days after
delivery constitutes Reviewing Party’s representation that it does not consider
the submitted design to infringe Reviewing Party’s intellectual property rights,
thereby subjecting the Receiving Party to the estoppel described in Section
3.3(b).
3.4    In the event that any Party or any or its Affiliates transfers or assigns
to any third party any right in any intellectual property, that Party shall
cause the transferee or assignee to agree in writing to the covenants in
Sections 3.2 and 3.3 as a condition of such transfer or assignment, and shall
provide to the other Parties to this Agreement a copy of such agreement on or
before the effective date of such transfer or assignment.

Page 3



--------------------------------------------------------------------------------

Exhibit 10.1

3.5    The Parties may not, except as required by law, legal process or
regulation, directly or indirectly, encourage, assist in, foment, support,
finance in whole or in part, cooperate with, provide information for use in,
advise others regarding, communicate in any way with others regarding, or
otherwise participate in any future action, lawsuit, or other proceeding,
regardless of the subject matter thereof, against any other Party or their
Affiliates, subsidiaries, directors, employees, officers, agents, suppliers,
dealers, or customers. The language of this Section 3.5 notwithstanding, any
Party may initiate arbitration, as provided below in Section 10.11. The
foregoing is not intended to and should not be interpreted to restrict any
entity’s obligation to comply with court process or other legal obligation. Nor
is the forgoing intended to or should be interpreted to restrict any attorney
from practicing their profession consistent with their obligations under the
Confidentiality Agreement in Case No. 6:10-cv-1285-28-DAB, dated April 20, 2011,
and their other applicable obligations. Except as provided 5, 7, and 10 of this
Agreement, nothing in the Agreement is meant to restrict the legal rights of the
Parties to respond to actions taken by any other Party after the Effective Date
of this Agreement.


3.5     Subject Discovery Material will be destroyed pursuant to the terms of
the Confidentiality Agreement in Case No. 6:10-cv-1285-28-DAB, dated April 20,
2011.
4.0
WARRANTIES

4.1    The Parties represent and warrant that they have the full power and
authority to enter into this Agreement. The Parties represent and warrant that
in executing this Agreement, they do so with full knowledge of any and all
rights that they may have with respect to the matter set forth and claims
released herein, and that they are each entering into this Agreement of their
own free will. The Parties, or their authorized representatives, have each
carefully read this Agreement and know and fully understand its contents and
significance. The Parties acknowledge that they have had the opportunity to make
whatever investigation or inquiry they deemed necessary or appropriate in
connection with the subject matter of this Agreement. The Parties acknowledge
that they have each been represented by independent counsel in the negotiation
and preparation of this Agreement, and that each Party enters into this
Agreement freely, without coercion, based upon each Party’s own judgment and not
in reliance on any other representation or promises.
4.2    Any individual signing this Agreement on behalf of any other individual,
corporation, or partnership represents and warrants that he or she has full
authority to do so.
5.0
RELEASES

5.1     Subject to the provisions of Section 1.2, Plaintiff, on the one hand,
and Defendants, on the other hand (each a “Releasing Party”), each hereby
releases, acquits and forever discharges the other, and the other’s current and
former employees, directors, officers, shareholders, representatives, agents,
attorneys, customers, licensees, distributors, resellers, dealers, suppliers,
OEMs, insurers, and any corporations, partnerships or other entities with which
they are or have been affiliated and their respective current and former
employees, directors, officers, shareholders, representatives, agents,
attorneys, and insurers, and their respective successors, assigns, and heirs
(collectively “the Released Parties”), from any and all sums of money, accounts,
claims, damages

Page 4



--------------------------------------------------------------------------------

Exhibit 10.1

and causes of action whatsoever, of whatever kind or nature, whether known or
unknown, suspected or unsuspected, which it now owns, holds, has, or claims to
have or at any time heretofore owned, held, had, or claimed to have (the
“Released Claims”).
5.2    Each Releasing Party represents and warrants that no claim that it has or
might have against any of the Released Parties, nor any portion of any such
claim to which it may be entitled, has been assigned or transferred to any other
person, firm or corporation in any manner, including by way subrogation or
operation of law or otherwise. In the event that any claim, demand, or suit
should be made or instituted against any of the Released Parties because of any
purported assignment, subrogation, or transfer, the Releasing Party of such a
claim agrees to indemnify and hold harmless the Released Parties against the
claim, suit or demand, and to pay and satisfy any such claim, suit or demand,
including necessary expenses of investigation, attorneys’ fees and costs.
5.3    The Releasing Parties acknowledge that the consideration exchanged in
this Agreement is intended to and will release and discharge any claim by them,
or any of them, including with regard to any unknown or future damages, loss, or
injury related to the Released Claims, and that they, and each of them, do
hereby waive any rights under California Civil Code § 1542 (or similar law of
any other state or jurisdiction), which reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


The Releasing Parties acknowledge, warrant, and represent that they are familiar
with § 1542 of the California Civil Code (or similar law of any other state or
jurisdiction) and that the effect and import of that provision has been fully
explained to them by their respective counsel. The Releasing Parties acknowledge
that there is a risk that after the execution of this Agreement, one or more of
the Releasing Parties will incur or suffer losses, damages, or injuries related
to the Released Claims that are unknown and unanticipated when this Agreement is
signed. The Releasing Parties, and each of them, hereby assume the
above-mentioned risks and understand that this Agreement shall apply to all
unknown or unanticipated claims, losses, damages, or injuries relating to the
Released Claims, as well as those known and anticipated, and upon advice of
legal counsel, the Releasing Parties, and each of them, do hereby waive any and
all rights under § 1542. The Releasing Parties acknowledge that they fully
understand that they may hereafter discover facts in addition to or different
from those that they now know or believe to be true with respect to the Released
Claims, but that it is their intention hereby to fully, finally and forever
release all claims, obligations and matters released herein, known or unknown,
suspected or unsuspected, which do exist, may exist in the future or heretofore
have existed between the Releasing Parties and the Released Parties relating to
the Released Claims, and that in furtherance of such intention, the releases
given herein shall be and remain in effect as full and complete releases of
claims relating to the Released Claims, notwithstanding the discovery or
existence of any such additional or different facts.



Page 5



--------------------------------------------------------------------------------

Exhibit 10.1

5.4    The foregoing releases do not apply to the Parties’ obligations under
this Agreement, which are intended to survive the execution of this Agreement.
Notwithstanding anything to the contrary herein, any Party may pursue claims for
breach of this Agreement by a breaching Party under the provisions of Section
10.11.
6.0
TERM

6.1    This Agreement shall not be binding on the Parties until it has been
signed below by all Parties. The license provided in Section 2.3 shall remain in
full force and effect until the expiration of the last to expire of the Licensed
Patents. Such license is irrevocable, and may not be terminated for any reason,
including without limitation via injunctive relief. All other provisions of this
Agreement shall remain in effect in perpetuity.
6.2    This Agreement may only be terminated by mutual written agreement of the
Parties. The remedy for any breach of this Agreement, other than a failure of
Defendants to make payment, will be limited to actions described in Section
10.11, and this Agreement will not be terminable for breach.
7.0
CONFIDENTIALITY

7.1    Each Party agrees not to make any statements, written or verbal, or cause
or encourage others to make any statements, written or verbal, that defame,
disparage, or in any way criticize the personal or business reputation,
practices, or conduct of any other Party, or its employees, directors, and
officers. The Parties acknowledge and agree that this prohibition extends to
statements, written or verbal, made to anyone, including but not limited to, the
news media, investors, potential investors, competitors, strategic partners,
vendors, employees (past and present), and current or prospective clients. The
Parties understand and agree that this Paragraph is a material provision of this
Agreement and that any breach of this Paragraph shall be a material breach of
this Agreement, and that each Party would be irreparably harmed by violation of
this provision.
8.0
NOTICES

8.1    All notices required or permitted to be given hereunder shall be in
writing and shall be deemed delivered (i) upon receipt if delivered by hand,
(ii) the next business day after being sent by prepaid, nationally-recognized,
overnight air courier, (iii) five (5) business days after being sent by
registered or certified airmail, return receipt required, postage prepaid, or
(iv) upon transmittal when transmitted to a confirmed email address (provided
that such notice is followed by notice pursuant to any of (i) – (iii) above).
All notices shall be addressed as follows:

Page 6



--------------------------------------------------------------------------------

Exhibit 10.1

PACIFIC COAST MARINE WINDSHIELDS LIMITED AND/OR DARREN BACH
 
 
 
917 Cliveden Ave #102, Delta, BC V3M 5R6, Canada
 
Attn: Darren Bach









MALIBU BOATS, INC.
MH WINDOW, LLC
 
 
5075 Kimberly Way,
Loudon, TN 37774


P.O. Box 3099
Redmond, WA


Attn: Jack Springer


Attn: John Pugh




 
 
MARINE HARDWARE, INC.
JOHN PUGH
 
 
P.O. Box 3099
Redmond, WA


P.O. Box 3099
Redmond, WA


Attn: John Pugh
Attn: John Pugh
 
 

9.0
NO ADMISSION OF LIABILITY

By entering into this Agreement, no Party intends to make, nor shall be deemed
to have made, any admission of any kind. The Parties agree that they are
entering into this Agreement solely for the purposes of avoiding the costs of
further litigation of the Action. This Agreement is the product of informed
negotiations and compromises of previously stated legal positions. Nothing
contained in this Agreement shall be construed as an admission by any Party as
to the merit or lack of merit of any particular claim or defense. Any statements
made in the course of negotiations have been and shall be without prejudice to
the rights of the Parties in any disputes or transactions with any other person
or entity not party to this Agreement.


10.0
MISCELLANEOUS

10.1    The Parties covenant and agree to execute any and all documents that may
be necessary to implement the terms of this Agreement.

Page 7



--------------------------------------------------------------------------------

Exhibit 10.1

10.2    To the extent that Plaintiff does not have the right to grant fully the
releases, licenses, covenants, and other rights set out in this Agreement, it
grants the broadest such rights that it is entitled to grant consistent with the
terms set out herein.
10.3    Nothing in this Agreement is intended or shall be deemed to constitute a
partnership, agency, employer-employee, shop right or joint venture relationship
between the Parties. Neither Party shall incur any debts or make any commitments
for the other. There is no fiduciary duty or special relationship of any kind
between the Parties to this Agreement. Each Party expressly disclaims any
reliance on any act, word, or deed of the other Party in entering into this
Agreement.
10.4    Nothing contained in this Agreement shall be construed as conferring any
right to a license or to otherwise use any patent, patent application,
trademark, service name, service mark, trade dress, trade secret or other
intellectual property belonging to Defendants.
10.5    If any portion of this Agreement is found to be invalid, illegal, or
unenforceable for any reason, the remainder of the Agreement shall continue in
force and, if needed, the Parties or a court of competent jurisdiction shall
substitute suitable provisions having like economic effect and intent.
10.6    This Agreement cannot be modified, terminated or amended in any respect
orally or by conduct of the Parties. Any termination, modification, or amendment
may be made only by a writing signed by all Parties. No waiver of any provision
shall be binding in any event unless executed in writing by the Party making the
waiver.
10.7    This Agreement may be executed in several counterparts and exchanged by
electronic means with the same effect as if all Parties had signed the same
instrument.
10.8    Each Party and counsel have reviewed and approved this Agreement.
Accordingly, any presumption or rule of construction permitting ambiguities to
be resolved against the drafting party shall not be employed in the
interpretation or application of this Agreement.
10.9    The headings inserted in this Agreement are for reference only and are
not intended to form any part of the operative portion of this Agreement, and
they shall not be employed in the interpretation or application of this
Agreement.
10.10    This Agreement shall be construed, and the relationship between the
Parties determined, in accordance with the laws of California, notwithstanding
any choice-of-law principle that might dictate a different governing law.
10.11    Unless expressly provided otherwise, any and all disputes and
controversies arising out of or related to this Agreement, the subject matter
hereof, or otherwise arising between Plaintiff and or more of Defendants will be
subject to resolution exclusively by binding arbitration to be conducted in
Seattle, Washington under the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) and Title 9 of the California Code of Civil
Procedure. Warren J. Rheaume shall be the sole arbitrator. If Mr. Rheaume is not
available, then the Parties shall mutually agree in good faith upon an
arbitrator. If the parties are unable to agree on a mutually acceptable

Page 8



--------------------------------------------------------------------------------

Exhibit 10.1

arbitrator within thirty (30) days after the arbitration is initiated, then the
AAA procedures for selecting an arbitrator shall be followed. In addition to the
rules of the AAA, the arbitrator is authorized by the Parties to conduct and
oversee any discovery permitted by the Federal Rules of Civil Procedure and to
grant preliminary and permanent injunctive relief. The arbitrator shall have the
discretion to allocate in his award the costs of arbitration, arbitrator’s fees
and the respective attorneys’ fees and costs, including expert witness and
consultant fees and costs, of each party between the parties as he sees fit.
Judgment upon the award entered by the arbitrator may be entered in any court of
competent jurisdiction. The arbitrator may not by his award change any terms in
this Agreement.
10.12    This Agreement sets forth the entire understanding of the Parties with
respect to the subject matter herein, and replaces any prior oral or written
communications, discussions or agreements between them.
10.13    EXCEPT AS PROVIDED EXPLICITLY HEREIN, IN NO EVENT SHALL ANY PARTY BE
LIABLE TO ANY OTHER PARTY OR ANY OTHER PERSON OR ENTITY (UNDER CONTRACT, STRICT
LIABILITY, NEGLIGENCE, OR OTHER THEORY) FOR SPECIAL, INDIRECT, EXEMPLARY,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, OPPORTUNITIES OR
SAVINGS, ARISING OUT OF OR RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT.
10.14    Each Party shall bear it owns attorney’s fees, costs, and expenses
incurred in connection with the Actions and in the negotiation and execution of
this Agreement and any matters relating to it. In the event of an action or
proceeding to enforce or interpret this Agreement or its terms, the prevailing
party (as determined by the arbitrator) shall be entitled to reasonable
attorneys’ fees, costs, and other necessary expenses, in addition to any other
relief to which the prevailing party may be entitled.
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties to be
effective as of the Effective Date.


PACIFIC COAST MARINE WINDSHIELD LIMITED
DARREN BACH
 
 
By: /s/ Darren Bach
By: /s/ Darren Bach


Name: Darren Bach


Its: President


Dated: September 29, 2014


Dated: September 29, 2014










Page 9



--------------------------------------------------------------------------------

Exhibit 10.1

MALIBU BOATS, INC.
JOHN PUGH
 
 
By: /s/ Wayne Wilson
By: /s/ John Pugh


Name: Wayne Wilson


Its: Chief Financial Officer


Date: October 1, 2014






Dated: September 30, 2014
 




 
MARINE HARDWARE, INC.
MH WINDOWS LLC
 
 
By: /s/ John Pugh
By: /s/ John Pugh


Name: John Pugh


Its: President


Name: John Pugh


Its: President


Dated: October 1, 2014


Dated: October 1, 2014







APPROVED AS TO FORM


Dated: September 29, 2014
Rohde & Van Kampen PLLC


By: /s/ Nathan Pain for
Robert E. Rohde, Counsel for Pacific Coast Marine Windshields Limited and Darren
Bach
 
 
 
 
Dated: September 29, 2014


O’Melveny & Myers LLP


By: /s/ Darin W. Snyder
Darin W. Snyder, Counsel for Malibu Boats, Inc., Tressmark, Inc. d/b/a/ Liquid
Sports Marine
 





Dated: September 29, 2014


Lowe Graham Jones


By: /s/ Mark P. Walters
Mark P. Walters, Counsel for Marine Hardware, Inc., MH Window, LLC, and John F.
Pugh


Page 10



--------------------------------------------------------------------------------

Exhibit 10.1




Exhibit A


UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
PACIFIC COAST MARINE WINDSHIELDS LIMITED, a foreign corporation,
Plaintiff,
v.
MALIBU BOATS, LLC, a California limited liability company, MARINE HARDWARE,
INC., a Washington corporation, TRESSMARK, INC. d/b/a LIQUID SPORTS MARINE, a
Florida corporation, MH WINDOWS, LLC, a Washington limited liability company,
and JOHN F. PUGH, an individual,


Case No. 6:12-CV-00033-JA-DAB

STIPULATED MOTION TO DISMISS
Pursuant to Fed. R. Civ. P. 41, Plaintiff Pacific Coast Marine Windshields
Limited (“PCMW”) and Defendants Malibu Boats, LLC, Marine Hardware, Inc.,
Tressmark, Inc., MH Window, LLC, and John Pugh (collectively the “Defendants”),
by and through their counsel of record, hereby stipulate and request that the
Court order as follows:
(1) All claims asserted by PCMW against Defendants in this action shall be
dismissed with prejudice;
(2) All counterclaims asserted by Defendants against PCMW and Darren Bach in
this action shall be dismissed with prejudice; and

Page 11



--------------------------------------------------------------------------------

Exhibit 10.1

(3) PCMW and Defendants each shall bear their own costs and attorneys’ fees.




Dated: September __, 2014
RESPECTFULLY SUBMITTED:


________________________
DARIN W. SNYDER, ESQ. (Pro Hac Vice)
California Bar No.: 136003
dsnyder@omm.com
BRIAN M. BERLINER, ESQ. (Pro Hac Vice)
California Bar No.: 156732
bberliner@omm.com
DAVID S. ALMELING, ESQ. (Pro Hac Vice)
California Bar No. 235449
dalmeling@omm.com
STEVEN P. BASILEO, ESQ. (Pro Hac Vice)
California Bar No. 157780
sbasileo@omm.com
O’MELVENY & MYERS LLP
400 S. Hope Street
Los Angeles, CA 90071-2899
Telephone: (213) 430-6000
Facsimile: (213) 430-6407


Lead Counsel for Defendants Malibu Boats, LLC, and Tressmark, Inc.


JEFFREY D. KEINER, ESQ.
Florida Bar No.: 181678
jeffrey.keiner@gray-robinson.com
TREVOR B. ARNOLD, ESQ.
Florida Bar No.: 0545902
tarnold@gray-robinson.com
GrayRobinson, P.A.
Post Office Box 3068
Orlando, Florida 32802-3068
(407) 843-8880 Telephone
(407) 244-5690 Facsimile


Local Counsel for Defendants, Malibu Boats, LLC, and Tressmark, Inc.






Page 12



--------------------------------------------------------------------------------

Exhibit 10.1

Dated: September __, 2014
________________________
Robert E. Rohde
WA Bar No. 12809
Nathan Paine
WA Bar No. 34487
Admitted Pro Hac Vice
Rohde & Van Kampen PLLC
1001 Fourth Avenue, Suite 4050
Seattle, WA 98154
Telephone: (206)386-7356
Facsimile: (206)405-2825
E-mail: brohde@rohdelaw.com


Lead Counsel for Plaintiff Pacific Coast Marine Windshields Limited


Dated: September __, 2014
________________________
MARK P. WALTERS, WSBA No. 30819
mwalters@flhlaw.com
FROMMER LAWRENCE & HAUG LLP
1191 Second Avenue, 20th Floor
Seattle, WA 98101
Telephone: (206) 336-5690
Facsimile: (206) 336-5691


Counsel for Defendant MH Window LLC and
John F. Pugh




Page 13

